EXHIBIT 11.2 CPI Corp. Computation of Per Common Share Income (Loss) - Basic (Unaudited) in thousands, except share and per share data 12 Weeks Ended 24 Weeks Ended July 24, 2010 July 25, 2009 July 24, 2010 July 25, 2009 Basic: Net income (loss) applicable to common shares $ ) $ ) $ $ ) Shares: Weighted average number of common and common equivalent shares outstanding Less: Treasury stock - weighted average ) Weighted average number of common and common equivalent shares outstanding Net income (loss) per common and common equivalent shares $ ) $ ) $ $ )
